Citation Nr: 0912624	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO. 08-00 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable disability rating 
for scar, residual of grenade fragment wound of the right 
thigh.

2. Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran had active duty from March to December 1946 and 
from November 1950 to November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). The Veteran 
testified at a Board hearing at the RO in September 2008. 
This matter was previously before the Board and was remanded 
in October 2008.

The Board notes the Veteran's contentions that he was injured 
by a grenade explosion and not a gunshot wound and notes that 
the record reflects that the original injury sustained was 
from shrapnel from a grenade that exploded in a fire; not a 
gunshot wound. Thus, the injury has been re-characterized as 
a grenade fragment injury.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's service-connected scar, residual of a 
grenade fragment wound of the right thigh associated with 
grenade wound right thigh with cellulitis and lymphangitis, 
is 15cm by 1cm, adherent and tender, with no evidence of 
limitation of motion due to the scar.

2. The Veteran's service-connected disabilities preclude him 
from obtaining and retaining all forms of substantially 
gainful employment consistent with his education and work 
experience.


CONCLUSIONS OF LAW

1. The criteria for entitlement to a 10 percent disability 
rating, but no higher, for a scar, residual of a grenade 
fragment wound of the right thigh, associated with grenade 
fragment wound right thigh with cellulitis and lymphangitis, 
have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
Diagnostic Codes 7801-7805 (2008).

2. The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disability have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2008). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has been recently revised in part. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

With respect to the TDIU claim on appeal, VA provided timely 
notice in September 2006 of the evidence and information 
necessary to establish TDIU and the information and evidence 
necessary to establish an effective date if TDIU was 
established. 

With respect to the increased rating claim on appeal, this 
appeal arises from the Veteran's disagreement with the 
disability rating assigned following the grant of service 
connection. Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007). No additional 
discussion of the duty to notify is therefore required.

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claims. The 
record includes service records, private medical records, VA 
treatment records, and appropriate VA medical examinations. 
The Board finds that the record as it stands includes 
sufficient competent evidence to decide these claims. See 38 
C.F.R. § 3.159(c)(4). 

Under these circumstances, the Board finds no further action 
is necessary to assist the Veteran with the claims. The 
record reflects that the facts pertinent to the claims have 
been properly developed and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the Veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims.

Analyses

Increased Rating Claim

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability. 8 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition. Schafrath v. Derwinski, 1 Vet.App. 589, 594 
(1991). 

When, as in this case, the Veteran is appealing the original 
assignment of a disability rating following an award of 
service connection, the severity of his disability is to be 
considered during the entire period from the initial 
assignment of the rating to the present time. See Fenderson 
v. West, 12 Vet. App. 119 (1999). A claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made. Hart 
v. Mansfield, 21 Vet. App. 505 (2007). The following analysis 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

The Veteran's scars resulting from his grenade fragment wound 
have been rated as 0 percent disabling. There are multiple 
Diagnostic Codes applicable to rating scars. The provisions 
of 38 C.F.R. § 4.118, Diagnostic Code 7801 pertain to all 
scars (other than on the head, face, or neck) which are deep 
or cause limited motion. Pursuant to Diagnostic Code 7801, 
such a scar or scars warrants a 10 percent disability 
evaluation when it involves an area or areas exceeding 6 
square inches (39 square centimeters). A 20 percent 
disability evaluation is warranted for when it involves an 
area or areas exceeding 12 square inches (77 square 
centimeters). 

Diagnostic Code 7802 pertains to scars (not on the head, 
face, or neck) that are superficial and do not cause 
limitation of motion if the scar has an area exceeding 144 
square inches (929 sq. cm.). However, no disability rating in 
excess of 10 percent is available under this Diagnostic Code. 
38 C.F.R. § 4.118, Diagnostic Code 7802.

Under Diagnostic Code 7803, the existence of a superficial, 
unstable scar (one where there is frequent loss of covering 
of skin over the scar) warrants a 10 percent rating, which is 
the maximum rating available under this Diagnostic Code. 38 
C.F.R. § 4.118, Diagnostic Code 7803.

Under Diagnostic Code 7804, the existence of a superficial 
scar (not associated with underlying soft tissue damage) that 
is painful on examination warrants a 10 percent rating, which 
is the maximum rating available under this Diagnostic Code. 
38 C.F.R. § 4.118, Diagnostic Code 7804.

Diagnostic Code 7805 provides for rating scars based on 
limitation of motion of the affected part. 38 C.F.R. § 4.118, 
Diagnostic Code 7805.

The September 2006 VA examination report shows a well-healed 
15 by 1cm scar on the right lateral thigh (entry scar). The 
scar was depressed but not adherent. The scar was stable with 
the same texture as the adjacent skin. There was a depressed 
15 by 3cm non-tender scar (exit scar) on the Veteran's medial 
thigh that was stable, but adherent to underlying tissue. The 
November 2008 VA examination report notes that the Veteran's 
two scars were tender and adherent. 

As the scars are noted to be tender on examination, the Board 
finds that a 10 percent disability rating is warranted. 

However, as the scars are not deep and do not cover an area 
of 77 sq. cm. or more, a disability rating in excess of 10 
percent is not warranted under Diagnostic Code 7801. 
Additionally, as the scars do not cause limitation of motion 
of the affected part, a disability rating in excess of 10 
percent is not warranted under Diagnostic Code 7805. As noted 
above, the remaining applicable Diagnostic Codes do not 
provide for disability ratings in excess of 10 percent.

The Board acknowledges that the November 2008 VA examination 
report notes that the scars, and the underlying muscle 
damage, result in weakness and limitation of motion of the 
thigh. However, the Board notes that the Veteran is already 
compensated for weakness and disability resulting from damage 
to the thigh muscle through his 30 percent disability rating 
under Diagnostic Code 5314. The Veteran cannot be compensated 
twice for the same symptoms. Both the use of manifestations 
not resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided. 38 C.F.R. § 4.14; compare 
Esteban v. Brown, 6 Vet. App. 259 (1994) (Holding that 
service connection for distinct disabilities resulting from 
the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other 
condition.). Thus, the weakness noted in the November 2008 VA 
examination will not be considered when rating the Veteran's 
service-connected scar disability as he is already 
compensated for this manifestation under Diagnostic Code 
5314. 

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Extraschedular Rating

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993). 38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the Veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria. The Board finds, however, that 
consideration of an extra-schedular rating in the instant 
case has been rendered moot by the grant of the total 
disability rating below.

TDIU

In order to establish service connection for a total rating 
based upon individual unemployability due to service- 
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16. In reaching such a determination, the central 
inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993). For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation. VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992). Consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability. When 
the Veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more. When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation. See 38 C.F.R. § 4.16(a). A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for Veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

The Veteran is currently service connected for early 
spondylolisthesis, mild spondylosis, previously diagnosed as 
low back pain associated with grenade fragment wound right 
thought with cellulitis and lymphangitis, rated as 40 percent 
disabling; grenade fragment wound right thigh, with 
cellulitis and lymphangitis, rated as 30 percent disabling; 
and scar, residual of grenade fragment wound of right thigh 
associated with grenade fragment wound right thigh with 
cellulitis and lymphangitis, rated as 10 percent disabling. 
His combined disability rating is 60 percent. The 
disabilities are the result of a common etiology, the injury 
in service, thus he meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a). 

The Board must now consider whether the Veteran's service-
connected disabilities render him unable to secure or follow 
a substantially gainful occupation under 38 C.F.R. § 4.16(a). 
The Board has considered the Veteran's contentions regarding 
his advanced age; however, there must be a determination that 
the Veteran's service-connected disabilities are sufficient 
to produce unemployability without regard to advancing age or 
nonservice-connected disability. (emphasis added) 38 C.F.R. 
§§ 3.340, 3.341, 4.16

In evaluating whether the Veteran's service- connected 
disabilities preclude substantially gainful employment, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has found that substantially 
gainful employment means work which is more than marginal and 
permits the individual to earn a "living wage." The ability 
to work sporadically or obtain marginal employment is not 
substantially gainful employment. See Moore v. Derwinski, 1 
Vet. App. 356, 358 (1991). A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment. 
See Van Hoose v. Brown, 4 Vet. App. 361, (1993).

The record shows that the Veteran is currently unemployed. A 
document on VA letterhead dated in November 2006 is almost 
totally illegible, but, it does appear that the author is 
saying that the Veteran cannot work because of his 
disabilities. A November 2006 letter from A.R., M.D., states 
that the Veteran cannot work due to his severe 
osteoarthritis, advanced age, and loss of use of the right 
lower extremity. A May 2007 letter from A.R., M.D., also says 
that the Veteran cannot maintain employment because of the 
limitations posed by his right lower extremity disability. A 
November 2008 VA examination report shows that the examiner 
opined that the Veteran's wounds of the right thigh have 
resulted in loss of muscle matter leading into weakness of 
the right thigh with limitations on elevation of the right 
leg with tender and adherent scars. The examiner opined that 
these conditions would prevent the Veteran from engaging in 
his job as a cook and any other physical employment, but not 
from engaging in light sedentary employment. The examiner 
noted that the lower back condition did not appear to be a 
limiting factor for sedentary or light physical employment.

The record demonstrates that the Veteran has a very limited 
educational background, with a reported sixth-grade education 
level. His military records indicate that he was a "farm 
hand" prior to entering military service. Additionally, the 
Veteran's employment history appears to have been as a cook 
or as a physical laborer. Although the Veteran may be 
physically able to work in a sedentary occupation, the Board 
finds it is highly unlikely that the Veteran, with his 
educational and physical labor work history would be 
qualified for sedentary employment, e.g. in an office 
environment, such as clerical support or a telemarketer. 
Thus, after resolving any benefit of the doubt in favor of 
the Veteran under the provisions of 38 U.S.C.A. § 5107(b), 
the Board finds that the Veteran is unable to secure or 
follow a substantially gainful occupation on account of his 
service-connected disabilities only. It follows that 
entitlement to a total rating based on individual 
unemployability pursuant to 38 C.F.R. § 4.16(a) is warranted. 


ORDER

An initial 10 percent disability rating, but no higher, for 
scar, residual of grenade fragment wound of the right thigh, 
is granted.

A total disability rating based on individual unemployability 
(TDIU) is granted.




____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


